Incident         Name of Alleged           Name of Alleged    Name of Alleged Non-                                 Plaintiff's Allegation                                  Citation to Case
                  Perpetrator(s)              Victim(s)        Minority Beneficiary                                                                                          Documents
                                                                 (as applicable)
   1       Defendant Magaw, Defendant   James Harper, Jewel   Thomas Denault        Denault referred to "his African-American commanding officer [i.e. , James          Amended Complaint
           Stawinski, Thomas Denault    Graves                                      Harper] as a 'baboon,' and a senior African-American civilian employee [i.e. ,      (cited herein as "Am.
                                                                                    Jewel Graves] as an 'African Queen," or, alternatively, "'the Queen of an African   Compl."), ¶ 61(a);
                                                                                    Country'"                                                                           Plaintiff Michael Anis's
                                                                                                                                                                        Responses and
                                                                                     Magaw and Stawinski "overruled [the] recommendation" made by Internal              Objections to
                                                                                     Affairs that Denault be terminated for the above-referenced comments, and          Defendants' First Set of
                                                                                     demoted Denault instead                                                            Interrogatories (cited
                                                                                                                                                                        herein as "Anis
                                                                                                                                                                        Responses"), Response
                                                                                                                                                                        1, pp. 8, 20
   2       Defendant Magaw, Defendant   Jewel Graves          N/A                    Magaw "reduced [Graves's] responsibilities and excluded her from personnel        Anis Responses,
           Stawinski                                                                 decision meetings that she previously participated in, including discussions of   Response 1, p. 19
                                                                                     transfers and promotions," after she complained regarding "racist and unethical
                                                                                     incidents," including (1) "the use of a training dummy that was painted in black
                                                                                     face and given an Afro wig," (2) the unspecified "unfair" treatment of minority
                                                                                     officers, and (3) the fact that "Corporal Richard Smith was receiving payroll but
                                                                                     had not shown up at work for almost a year;" Graves also joined the complaint
                                                                                     to the DOJ




                                                                                          1
Incident          Name of Alleged            Name of Alleged   Name of Alleged Non-                                      Plaintiff's Allegation                                             Citation to Case
                   Perpetrator(s)               Victim(s)       Minority Beneficiary                                                                                                          Documents
                                                                   (as applicable)
   3       Defendant Stawinski, Darrin   Terrence Andre Brown, Darrin Rush, Sunny    Rush (1) "repeatedly used the slur 'nxxxa,'" (2) "asked African-American officers if they           Am. Compl., ¶ 61(b);
           Rush, Sunny Mrotek, PGPD      Sean Miller, Latashia Mrotek                'were hungry for chicken,'" (3) "circulated a racist video," and (4) "made misogynistic             Anis Responses,
           Generally                     Pinckney, Earl Sharpe                       comments about the appearance of African-American women and sexual activities of                    Response 1, pp. 12, 14,
                                                                                            Latina women"
                                                                                                                                                                                         16-17, 21-23
                                                                                            Stawinski "lowered the recommended discipline" resulting from an Internal Affairs
                                                                                            investigation of Rush's "derogatory comments," imposing a "$250 fine"

                                                                                            PGPD "transferred [Brown] from his squad" after Brown "complained that Rush made
                                                                                            racist statements;" Brown joined the complaint to the DOJ

                                                                                            Mark Phillips also complained against Rush for "racist and unethical behavior"

                                                                                            PGPD (1) involuntarily transferred Miller, (2) "subjected [Miller] to a retaliatory IAD
                                                                                            investigation," and (3) issued him "negative performance appraisals," after Miller
                                                                                            "complained against [Rush] for making racist comments" and "reported [Rush] to IAD for
                                                                                            unethical behavior; " Miller also joined the complaint to the DOJ, and filed a charge with
                                                                                            the Equal Employment Opportunity Commission ("EEOC")

                                                                                            PGPD transferred Pinckney "[a]fter she complained about [Rush]"

                                                                                            PGPD "retaliated [against Sharpe] by having IAD open[] a stale investigation (from 2014),"
                                                                                            and advised Sharpe that "he would be terminated if he did not accept a diminishment in
                                                                                            rank," after he "provided a statement supporting [] Miller's complaint against [Rush];"
                                                                                            Sharpe also joined the complaint to the DOJ and filed an EEOC charge

                                                                                            PGPD inadequately investigated and/or disciplined Mrotek, promoted him, and continues
                                                                                            to employ him, despite the fact that he was the "[s]ubject of complaints for failing to
                                                                                            appropriately investigate or discipline [] Rush"



   4       Defendant Magaw, Defendant    Mina Johnson              Unnamed "white           Magaw and Stawinski "denied relief" to Johnson when she raised the fact that                 Anis Responses,
           Stawinski                                               female"                  she was "given approximately 40 percent less pay than a white female hired at                Response 1, p. 19
                                                                                            the same time for the same position;" Johnson joined the complaint to the
                                                                                            Department of Justice ("DOJ")




                                                                                                  2
Incident          Name of Alleged               Name of Alleged   Name of Alleged Non-                                  Plaintiff's Allegation                                   Citation to Case
                   Perpetrator(s)                  Victim(s)       Minority Beneficiary                                                                                            Documents
                                                                      (as applicable)
   5       Defendant Stawinski, Defendant Major Pacheco           Kerry W. Jernigan     Jernigan "circulated pictures of a senior Latino officer [i.e. , "Major Pacheco"]     Am. Compl., ¶¶ 61(c),
           Mills, Kerri W. Jernigan, William                                            with racist comments;" specifically, he "circulat[ed] a derogatory image of           68; Anis Responses,
           Alexander                                                                    [Major Pacheco] with altered bug-eyes and his face superimposed on a voodoo           Response 1, pp. 6, 10
                                                                                        doll"

                                                                                         Stawinski and Mills, "on information and belief," did not conduct an investigation
                                                                                         or impose discipline in response to a complaint about the above-referenced
                                                                                         conduct

                                                                                         Alexander "failed to adequately investigate complaints about derogatory images
                                                                                         of [] Pacheco (a senior Latino officer)[,] including pasting his face on a voodoo
                                                                                         doll and [] Jernigan's circulation of his photograph"
   6       Defendant Stawinski, Defendant N/A                     Brian Selway           Selway "obtained customized license plates for a personal vehicle with the        Am. Compl., ¶¶ 61(d),
           Mills, Brian Selway, PGPD                                                     acronym for 'Go F*** Yourself Obama," and routinely parked the vehicle in front 68
           Generally                                                                     of a PGPD station house"

                                                                                         Stawinski and Mills, "on information and belief," did not conduct an investigation
                                                                                         or impose discipline in response to a complaint made to Stawinski regarding the
                                                                                         license plates

                                                                                         PGPD promoted and continued to employ Selway after a complaint about the
                                                                                         license plates "was made to [Defendant] Stawinski and then-Deputy Chief
                                                                                         Raphael Grant"
   7       Defendant Magaw               Cornelius Johnson        N/A                    Magaw "disciplined [Johnson] more severely than white officers who engaged in Anis Responses,
                                                                                         similar conduct" when he "overrode the recommendation" of the trial board that Response 1, p. 20
                                                                                         Johnson receive a "two[-]week suspension, demotion, and remedial training" for
                                                                                         "making a false statement and a firearms violation," and chose to terminate
                                                                                         Johnson instead
   8       Defendant Stawinski           Alan Acosta              N/A                    Stawinski, "overrode the recommendation" that Acosta receive lesser discipline Anis Responses,
                                                                                         for "sending messages with his ex-girlfriend's new boyfriend," and instead     Response 1, p. 16
                                                                                         "terminated [Acosta], punishing him more severely than white officers who
                                                                                         engaged in comparable conduct;" Acosta joined the complaint to the DOJ

   9       Defendant Stawinski, PGPD     LaJoy Preston            N/A                    Preston determined from interviews that "minority officers [had been] treated        Anis Responses,
           Generally                                                                     unfairly"                                                                            Response 1, p. 22

                                                                                         After Preston told Stawinski that "minority officers [had been] treated unfairly,"
                                                                                         Stawinski "told [Preston] there were no racial problems in the Department and
                                                                                         terminated the conversation"




                                                                                               3
Incident          Name of Alleged              Name of Alleged   Name of Alleged Non-                                Plaintiff's Allegation                                   Citation to Case
                   Perpetrator(s)                 Victim(s)       Minority Beneficiary                                                                                          Documents
                                                                     (as applicable)
  10       Defendant Mills, Scott W.       Unnamed "minority     Scott W. Ainsworth    Ainsworth "[m]ade racially derogatory comments to a minority civilian               Anis Responses,
           Ainsworth                       civilian employee"                          employee"                                                                           Response 1, p. 6

                                                                                       Mills "tried to change the findings" of the IAD "to support a lesser penalty" for
                                                                                       Ainsworth
  11       Defendant Mills, Joseph A.      Unspecified "racial   Joseph A. Ghattas     Ghattas "tipp[ed] white officers about their cases," and he "engaged in             Anis Responses,
           Ghattas, PGPD Generally         minorities"                                 insubordination and racial animus when investigating racial minorities"             Response 1, p. 9

                                                                                       Mills restored Ghattas to IAD and "placed him in charge of IAD criminal
                                                                                       investigations," despite the fact that he had been "previously removed from IAD"
                                                                                       for the above-referenced conduct

                                                                                       PGPD inadequately investigated and/or disciplined Ghattas, has promoted him,
                                                                                       and continues to employ him, despite the above-referenced conduct

  12       Defendant Mills, Cody           Unnamed "African-     Cody Katzenmaier      Katzenmaier was charged with "use of force and inappropriate language against Anis Responses,
           Katzenmaier, PGPD Generally     American civilian"                          an African-American civilian"                                                 Response 1, p. 10

                                                                                       Mills "non-sustained the charge" against Katzenmaier for the above-referenced
                                                                                       conduct, so that Katzenmaier "could receive a specialty assignment"

                                                                                       PGPD inadequately disciplined Katzenmaier, assigned him to "a specialty
                                                                                       assignment," and continues to employ him, despite the above-referenced
                                                                                       conduct

  13       Defendant Mills, Mark Rimkus,   Unnamed "HNLEA        Mark Rimkus, Kyle G. Rimkus and Bodenhorn "urinat[ed] on the keyboard of an HNLEA officer in IAD;" Anis Responses,
           Kyle G. Bodenhorn, PGPD         officer in IAD"       Bodenhorn            they were "caught on camera" doing so                                         Response 1, pp. 7, 13
           Generally
                                                                                       Mills "interceded to reduce [the] discipline" against Rimkus for the above-
                                                                                       referenced conduct, and "kept him in IAD"

                                                                                       PGPD hired Rimkus "into a civilian job in the Homicide section" upon his
                                                                                       retirement, despite the fact that he "was transferred" for the above-referenced
                                                                                       conduct




                                                                                             4
Incident          Name of Alleged            Name of Alleged   Name of Alleged Non-                                Plaintiff's Allegation                                     Citation to Case
                   Perpetrator(s)               Victim(s)       Minority Beneficiary                                                                                            Documents
                                                                   (as applicable)
  14       Defendant Mills, Kerry W.   Winston Chatman         N/A                   Mills used "derogatory language about [Chatman]" and revoked "his                     Anis Responses,
           Jernigan, PGPD Generally                                                  authorization to work overtime," in discriminatory fashion                            Response 1, pp. 17-18

                                                                                     Mills retaliated against and harassed Chatman after he filed a complaint against
                                                                                     Mills for the above-referenced conduct; Chatman also joined the complaint to
                                                                                     the DOJ and filed an EEOC charge

                                                                                     PGPD retaliated against Chatman by denying his request to transfer, suspending
                                                                                     him, terminating him, and blackballing him, all after he filed his complaint
                                                                                     against Mills

                                                                                     Jernigan retaliated against and harassed Chatman by "commenc[ing] an IAD
                                                                                     complaint against him" after Chatman filed his complaint against Mills
  15       Defendant Mills             Sherron Johnson         N/A                   Mills "pressured" Johnson into transferring from IAD, after Mills "was displeased     Anis Responses,
                                                                                     that [Johnson] was sustaining charges against white officers violating minorities     Response 1, p. 20
                                                                                     [sic] rights;" Johnson joined the complaint to the DOJ
  16       Defendant Mills             Kiesha Powell           N/A                   Mills subjected Powell to unspecified "derogatory comments," and unidentified         Anis Responses,
                                                                                     "discriminatory treatment;" Powell joined the complaint to the DOJ                    Response 1, p. 22

  17       Former Defendant Murtha,    N/A                     Richard Smith         Murtha "personally authorized" a payment arrangement for Smith to "receive[]          Anis Responses,
           Curtis T. Lightener, PGPD                                                 'ghost' pay for a fourteen[-]month period when he was not working"                    Response 1, pp. 10-11,
           Generally                                                                                                                                                       14, 19
                                                                                     Lightener "conducted [an] inadequate investigation[]" of "Deputy Chief Murtha's
                                                                                     authorization of ghost time for Officer Richard Smith," and has "been promoted
                                                                                     twice and given prestigious assignments"

  18       PGPD Generally              N/A                     Edward Scott Finn     Finn "was the subject of several prior investigations for excessive force against     Am. Compl., ¶ 61(g);
                                                                                     African-American suspects"                                                            Anis Responses,
                                                                                                                                                                           Response 1, p. 9
                                                                                     PGPD found, in connection with those investigations, that Finn had not
                                                                                     committed any infractions; PGPD promoted and continues to employ Finn
  19       PGPD Generally              N/A                     Darrin Rush           PGPD "continues to . . . employ[]" Rush in spite of his "disciplinary infractions,"   Am. Compl., ¶ 61(b);
                                                                                     including "a DWI incident while driving a police vehicle" and an "investigat[ion]     Anis Responses,
                                                                                     for overtime fraud"                                                                   Response 1, p. 14
  20       PGPD Generally              N/A                     Ricky Adey            PGPD allowed Adey to retire rather than terminating him after he was charged          Anis Responses,
                                                                                     with criminal assault and had committed "numerous other infractions (including        Response 1, p. 6
                                                                                     fleeing the scene of an accident);" PGPD also "did not object to his hiring by
                                                                                     other law enforcement agencies"
  21       PGPD Generally              N/A                     Mark E. Barbe         PGPD continued to employ Barbe, despite the fact that he had "been criminally         Anis Responses,
                                                                                     charged with numerous assault, domestic violence, and child abuse charges" and        Response 1, p. 6
                                                                                     had been "suspended multiple times"



                                                                                          5
Incident          Name of Alleged         Name of Alleged   Name of Alleged Non-                                  Plaintiff's Allegation                                  Citation to Case
                   Perpetrator(s)            Victim(s)       Minority Beneficiary                                                                                           Documents
                                                                (as applicable)
  22       PGPD Generally           N/A                     Jeremy Bull           PGPD "fail[ed] to investigate adequately and/or discipline" Bull, who was            Anis Responses,
                                                                                  "accused of participating in the forcible removal of a civilian from his car and     Response 1, p. 7
                                                                                  slamming him on the ground" and who "took active steps to conceal a hit and
                                                                                  run accident by his coworker;" PGPD has also "promoted [Bull] twice since the
                                                                                  incidents"
  23       PGPD Generally           N/A                     Kevin Butterworth     PGPD "failed to adequately investigate and/or discipline" Butterworth, who was       Anis Responses,
                                                                                  the "[s]ubject of multiple use of force complaints, including striking an elderly    Response 1, p. 7
                                                                                  woman with a baton"
  24       PGPD Generally           N/A                     Brian Catlett         PGPD inadequately disciplined Catlett, continues to employ him, and provided         Anis Responses,
                                                                                  him with "a prestigious assignment," despite the fact that Catlett was "criminally   Response 1, p. 8
                                                                                  charged in a high-profile shooting that resulted in the death of an African-
                                                                                  American civilian"
  25       PGPD Generally           N/A                     Matthew J. Cotillo    PGPD inadequately investigated and/or disciplined Cotillo, continues to employ       Anis Responses,
                                                                                  him, and provided him with "a prestigious assignment," despite the fact that         Response 1, p. 8
                                                                                  Cotillo was the "[s]ubject of a number of IAD investigations for harassment of an
                                                                                  African-American female civilian, insubordination, and use of force"

  26       PGPD Generally           N/A                     James W. Davis         PGPD inadequately investigated and/or disciplined Davis, and continues to           Anis Responses,
                                                                                   employ him, despite the fact that he (1) was the "[s]ubject of multiple use of      Response 1, p. 8
                                                                                   force complaints and IAD investigations, including sustained violations for
                                                                                   unauthorized use of the NCIC database and entering a residence without a
                                                                                   warrant and assaulting a minor," and (2) had "made false statements" in an
                                                                                   investigation
  27       PGPD Generally           N/A                     Kevin Davis            PGPD inadequately investigated and/or disciplined Davis, and promoted him,          Anis Responses,
                                                                                   despite the fact that he was the "[s]ubject of a number of civilian complaints,     Response 1, p. 8
                                                                                   including unconstitutional detention of a juvenile, for which he was found to be
                                                                                   civilly liable"
  28       PGPD Generally           N/A                     Stephen Downey         PGPD inadequately disciplined Downey, despite the fact that he was "[i]ndicted      Anis Responses,
                                                                                   and charged with assault for hitting a handcuffed suspect"                          Response 1, p. 8
  29       PGPD Generally           N/A                     Todd N. Fowble         PGPD inadequately investigated and/or disciplined Fowble, gave him "desirable       Anis Responses,
                                                                                   specialty assignments," and continues to employ him, despite the fact that he       Response 1, p. 9
                                                                                   was the "[s]ubject of multiple complaints, including a civilian complaint about
                                                                                   excessive force (resulting in a suspect's broken arm) and a complaint from the
                                                                                   State's Attorney Office for conduct unbecoming"

  30       PGPD Generally           N/A                     Kenneth Fox            PGPD inadequately investigated and/or disciplined Fox, and continues to employ      Anis Responses,
                                                                                   him, despite the fact that he was the "[s]ubject of [a] complaint for unethical     Response 1, p. 9
                                                                                   behavior for repeated instances of use of a police vehicle outside the County
                                                                                   without obtaining permission"
  31       PGPD Generally           N/A                     William Gleason        PGPD inadequately investigated and/or disciplined Gleason, and continues to         Anis Responses,
                                                                                   employ him, despite the fact that he was the "[s]ubject of several complaints for   Response 1, p. 9
                                                                                   use of force"


                                                                                        6
Incident          Name of Alleged         Name of Alleged   Name of Alleged Non-                                   Plaintiff's Allegation                                 Citation to Case
                   Perpetrator(s)            Victim(s)       Minority Beneficiary                                                                                           Documents
                                                                (as applicable)
  32       PGPD Generally           N/A                     Daniel R. Hader       PGPD inadequately investigated and/or disciplined Hader, despite the fact that       Anis Responses,
                                                                                  he was the "[s]ubject of several complaints for conduct unbecoming," had failed      Response 1, p. 9
                                                                                  to pursue an investigation of "an inebriated officer who passed out in their [sic]
                                                                                  squad car," and was the subject of a complaint for misconduct while Hader "was
                                                                                  working part-time at a nightclub"
  33       PGPD Generally           N/A                     Josh A. Kozay         PGPD inadequately disciplined Kozay, and continues to employ him, despite the        Anis Responses,
                                                                                  fact that he was the "[s]ubject of a number of investigations for DWI, including a   Response 1, p. 10
                                                                                  sustained charge in 2016"
  34       PGPD Generally           N/A                     Taylor Krauss         PGPD inadequately investigated and/or disciplined Krauss, and continues to           Anis Responses,
                                                                                  employ him, despite the fact that he was the "[s]ubject of a number of               Response 1, p. 10
                                                                                  investigations, including [for] the shooting death of an African-American
                                                                                  officer[,] an African-American detective[,] . . . and an unauthorized high-speed
                                                                                  pursuit"
  35       PGPD Generally           N/A                     Francesco Marlett     PGPD inadequately disciplined Marlett, and continues to employ him, despite          Anis Responses,
                                                                                  the fact that he was "[c]riminally charged for abuse of his step-child"              Response 1, p. 11


  36       PGPD Generally           N/A                     Patrick S. McAveety    PGPD inadequately investigated and/or disciplined McAveety, and continues to        Anis Responses,
                                                                                   employ him, despite the fact that he was the "[s]ubject of a complaint              Response 1, p. 11
                                                                                   concerning a questionable shooting"
  37       PGPD Generally           N/A                     Kenneth Meushaw        PGPD inadequately investigated and/or disciplined Meushaw, and continues to         Anis Responses,
                                                                                   employ him, despite the fact that he was the "[s]ubject of multiple civilian        Response 1, p. 11
                                                                                   complaints, including excessive force and derogatory language, . . . entering a
                                                                                   residence without a warrant and assaulting a minor, and fondling a suspect
                                                                                   during a search"
  38       PGPD Generally           N/A                     Steven A. Moure, Sr.   PGPD inadequately investigated and/or disciplined Moure, assigned him to "a         Anis Responses,
                                                                                   high prestige unit," and continues to employ him, despite the fact that he was      Response 1, p. 11
                                                                                   "[a]rrested and charged with assault and child abuse"
  39       PGPD Generally           N/A                     John O'Donnell         PGPD inadequately investigated and/or disciplined O'Donnell, and continues to       Anis Responses,
                                                                                   employ him, despite the fact that he was the "[s]ubject of multiple use of force    Response 1, p. 12
                                                                                   complaints, including hitting suspects when they are handcuffed"

  40       PGPD Generally           N/A                     Joseph Palmieri        PGPD inadequately investigated and/or disciplined Palmieri, and continues to        Anis Responses,
                                                                                   employ him, despite the fact that he was the "[s]ubject of multiple complaints      Response 1, p. 12
                                                                                   for excessive force, including several questionable shootings, one of which
                                                                                   resulted in [the] death of an African-American civilian"
  41       PGPD Generally           N/A                     Frank J. Perrus        PGPD inadequately investigated and/or disciplined Perrus, and continues to          Anis Responses,
                                                                                   employ him, despite the fact that he was the "[s]ubject of complaints arising       Response 1, p. 12
                                                                                   from domestic violence, as well as for excessive force"
  42       PGPD Generally           N/A                     Travis W.              PGPD inadequately investigated and/or disciplined Popielarcheck, and continues      Anis Responses,
                                                            Popielarcheck          to employ him, despite the fact that he was the "[s]ubject of complaints for        Response 1, p. 12
                                                                                   excessive force, and failure to report use of force"



                                                                                        7
Incident          Name of Alleged         Name of Alleged   Name of Alleged Non-                                 Plaintiff's Allegation                                  Citation to Case
                   Perpetrator(s)            Victim(s)       Minority Beneficiary                                                                                          Documents
                                                                (as applicable)
  43       PGPD Generally           N/A                     David Renner          PGPD inadequately disciplined Renner, despite the fact that he was "involved in     Anis Responses,
                                                                                  a sexual relationship with a subordinate" while in IAD                              Response 1, p. 13
  44       PGPD Generally           N/A                     James Simms           PGPD notified Simms regarding the IAD investigation into his conduct, and           Anis Responses,
                                                                                  allowed Simms to retire before charges were filed, in connection with a             Response 1, p. 14
                                                                                  complaint that he "earn[ed] outside income while on the clock ('double
                                                                                  dipping')"
  45       PGPD Generally           N/A                     Michael Soden         PGPD inadequately investigated and/or disciplined Soden, promoted him, and          Anis Responses,
                                                                                  continues to employ him, despite the fact that he was the "[s]ubject of several     Response 1, p. 14
                                                                                  use of force complaints, as well as a complaint from the State Attorney's Office
                                                                                  for conduct unbecoming"
  46       PGPD Generally           N/A                     John W. Teletchea     PGPD inadequately investigated and/or disciplined Teletchea and continues to        Anis Responses,
                                                                                  employ him, despite the fact that he was the "[s]ubject of several complaints for   Response 1, p. 15
                                                                                  use of force and inappropriate language"
  47       PGPD Generally           N/A                     Matthew               PGPD inadequately investigated and/or disciplined Waisempacher and continues        Anis Responses,
                                                            Waisempacher          to employ him, despite the fact that he was the "[s]ubject of complaints for        Response 1, p. 15
                                                                                  excessive force and unethical conduct, including stealing property"

  48       PGPD Generally           N/A                     William Windsor        PGPD inadequately investigated and/or disciplined Windsor and continues to         Anis Responses,
                                                                                   employ him, despite the fact that he was the "[s]ubject of complaints for          Response 1, p. 15
                                                                                   excessive force"
  49       PGPD Generally           N/A                     Todd Withrow           PGPD inadequately disciplined Withrow and continues to employ him, despite         Anis Responses,
                                                                                   the fact that he was the "[s]ubject of [a] complaint for child pornography"        Response 1, p. 15

  50       PGPD Generally           N/A                     Darryl S. Wormuth      PGPD inadequately investigated and/or disciplined Wormuth and continues to         Anis Responses,
                                                                                   employ him, despite the fact that he was "accused of participating in the forcible Response 1, p. 15
                                                                                   removal of a civilian from his car and slamming him on the ground" and "was
                                                                                   involved in a questionable shooting in DC"
  51       PGPD Generally           N/A                     Alice Wagner           PGPD inadequately investigated and/or disciplined Wagner and continues to          Anis Responses,
                                                                                   employ her, despite the fact that she was the "[s]ubject of complaints for         Response 1, p. 15
                                                                                   unethical behavior (cheating on the last promotional exam)"
  52       PGPD Generally           Unnamed "African        N/A                    PGPD discriminated against "African-American females . . . on the firing range,"   Anis Responses,
                                    American females"                              per a complaint by Sergeant Farana Abdul                                           Response 1, p. 15
  53       PGPD Generally           Michael Arnett          N/A                    PGPD "denied [Arnett] multiple opportunities to transfer;" Arnett joined the       Anis Responses,
                                                                                   complaint to the DOJ                                                               Response 1, p. 16
  54       PGPD Generally           Venus Atkinson          N/A                    PGPD "commenced an investigation of [Atkinson] without giving her notice, and      Anis Responses,
                                                                                   subsequently transferred her without process;" Atkinson joined the complaint to    Response 1, p. 16
                                                                                   the DOJ




                                                                                        8
Incident          Name of Alleged       Name of Alleged   Name of Alleged Non-                                  Plaintiff's Allegation                                  Citation to Case
                   Perpetrator(s)          Victim(s)       Minority Beneficiary                                                                                           Documents
                                                              (as applicable)
  55       PGPD Generally           Sanghamitra Baral     N/A                   PGPD "refused to consider [Baral] for promotion and selected a less-qualified        Anis Responses,
                                                                                white applicant" after Baral joined the complaint to the DOJ, filed an EEOC          Response 1, p. 16
                                                                                complaint, and "made an internal complaint concerning discriminatory conduct
                                                                                by the director of the DNA lab [i.e. , William Vosburgh]"

  56       PGPD Generally           Eric Beale            N/A                   PGPD "investigated [Beale] for making a false statement and [] terminated            Anis Responses,
                                                                                [him]," disciplining him "more severely than white officers [who] engaged in         Response 1, p. 16
                                                                                comparable conduct;" Beale joined the complaint to the DOJ
  57       PGPD Generally           Victoria E. Brock     N/A                   PGPD "repeatedly transferred [Brock]," "upon reassignment significantly              Anis Responses,
                                                                                diminished her responsibilities and staff," and also "failed to consider her for a   Response 1, p. 16
                                                                                promotion;" Brock joined the complaint to the DOJ and filed an "EEOC charge
                                                                                stemming from . . . discrimination"
  58       PGPD Generally           Paul Campbell         N/A                   PGPD "investigated [Campbell] for speed camera violations, and his police            Anis Responses,
                                                                                vehicle was taken away from him," and so PGPD "disciplined him more severely         Response 1, p. 17
                                                                                than white officers who engaged in similar conduct;" Campbell joined the
                                                                                complaint to the DOJ
  59       PGPD Generally           Miguel Core           N/A                   PGPD "transferred [Core] from his specialty assignment," "reassigned [him] to        Anis Responses,
                                                                                patrol in the furthest district from his residence," and denied "his subsequent      Response 1, p. 18
                                                                                applications for specialty units," after he "asked a question of [] Magaw and
                                                                                Stawinski, who took offense;" Core joined the complaint to the DOJ

  60       PGPD Generally           Juan Damian           N/A                   PGPD "unfairly investigated and disciplined [Damian]" after an off-duty accident,    Anis Responses,
                                                                                causing him to lose use of his vehicle and preventing him from taking outside        Response 1, p. 18
                                                                                jobs, while "white officers were not treated similarly;" Damian joined the
                                                                                complaint to the DOJ
  61       PGPD Generally           Mitchell Gilliam      N/A                   PGPD has "denied [Gilliam] multiple transfer opportunities;" Gilliam joined the      Anis Responses,
                                                                                complaint to the DOJ                                                                 Response 1, p. 18
  62       PGPD Generally           Diana Gutierrez       N/A                   PGPD has "denied [Gutierrez] multiple requests for transfer out of Narcotics, as     Anis Responses,
                                                                                well as requests for reasonable accommodation;" Gutierrez joined the complaint       Response 1, p. 18-19
                                                                                to the DOJ
  63       PGPD Generally           Lynne Grant           N/A                   PGPD involuntarily transferred Grant in retaliation after she "raised concerns in    Anis Responses,
                                                                                public settings directly to Defendant Stawinski," and her union confirmed that       Response 1, p. 19
                                                                                she "was transferred because she called out Stawinski in front of other people,
                                                                                and . . . if she pursued the matter, the Chief would transfer her again;" Grant
                                                                                joined the complaint to the DOJ, and also filed an EEOC charge


  64       PGPD Generally           Arvester Horner       N/A                   PGPD "investigated and disciplined [Horner] with a suspension and a reduction Anis Responses,
                                                                                of two ranks" after he was "stopped for driving under the influence," disciplining Response 1, p. 20
                                                                                him "more severely than white officers who engaged in comparable conduct;"
                                                                                Horner joined the complaint to the DOJ




                                                                                     9
Incident          Name of Alleged       Name of Alleged    Name of Alleged Non-                                  Plaintiff's Allegation                                Citation to Case
                   Perpetrator(s)          Victim(s)        Minority Beneficiary                                                                                         Documents
                                                               (as applicable)
  65       PGPD Generally           Carol Miller           N/A                   PGPD involuntarily transferred Miller, "notwithstanding her seniority and lack of Anis Responses,
                                                                                 justification," after "Defendant Stawinski saw her sitting at the HNLEA           Response 1, p. 21
                                                                                 President's table at an event;" Miller joined the complaint to the DOJ

  66       PGPD Generally           Teresa Nelson          Unnamed "civilian      PGPD "failed to adequately investigate and/or appropriately discipline" an           Anis Responses,
                                                           employee of PGPD"      unnamed "civilian employee of PGPD," who was the subject of Nelson's IAD and         Response 1, p. 21
                                                                                  EEOC complaints; Nelson also joined the complaint to the DOJ
  67       PGPD Generally           Jeffrey Mitchell       N/A                    PGPD "diminished" Mitchell's responsibilities, "transferred [him] to a menial        Anis Responses,
                                                                                  assignment," and "denied [him an] opportunity for advancement," after he             Response 1, p. 21
                                                                                  "reported that a firearm was missing from the property warehouse and refused
                                                                                  to cover for the white officer responsible;" Mitchell also joined the complaint to
                                                                                  the DOJ, and filed an EEOC charge
  68       PGPD Generally           Brandon Peters         N/A                    PGPD investigated Peters "following a high-speed pursuit" and issued him "more       Anis Responses,
                                                                                  severe discipline than white officers who engaged in comparable conduct"             Response 1, p. 21

  69       PGPD Generally           Fitzgerald Rodriguez   N/A                    PGPD issued Rodriguez an involuntary transfer; Rodriguez joined the complaint        Anis Responses,
                                                                                  to the DOJ                                                                           Response 1, p. 22
  70       PGPD Generally           Michael Rodriguez      Kyle G. Bodenhorn      PGPD removed Rodriguez from IAD and "reassigned [him] to patrol" once he was         Anis Responses,
                                                                                  promoted to Sergeant, while Bodenhorn (who was promoted at that same time,           Response 1, p. 23
                                                                                  and who was "the subject of complaints because he stated he liked having
                                                                                  minority officers terminated") was allowed to remain in IAD; Rodriguez joined
                                                                                  the complaint to the DOJ
  71       PGPD Generally           Oscar Rodriguez        Unnamed "white         PGPD "[r]epeatedly passed over [Rodriguez] for promotion in favor of less            Anis Responses,
                                                           candidates"            qualified white candidates," so he "retired in late 2016 because it was clear        Response 1, p. 23
                                                                                  [PGPD] would never promote him;" Rodriguez joined the complaint to the DOJ
                                                                                  and filed an EEOC charge
  72       PGPD Generally           Nichole Savoy          Unnamed "white         PGPD "replaced [Savoy in a prestigious assignment with] a white officer who did      Anis Responses,
                                                           officer"               not apply for the position"                                                          Response 1, p. 23

                                                                                  PGPD failed to adequately investigate Savoy's complaint, made to Stawinski,
                                                                                  regarding her replacement; Savoy also joined the complaint to the DOJ and filed
                                                                                  an EEOC charge
  73       PGPD Generally           Anthony Vargas         N/A                    PGPD "denied [Vargas] multiple transfer opportunities;" Vargas joined the            Anis Responses,
                                                                                  complaint to the DOJ                                                                 Response 1, p. 23
  74       PGPD Generally           Shawne Waddy           Unnamed "white         PGPD "repeatedly passed over [Waddy] for promotion on the grounds that she           Anis Responses,
                                                           officers"              did not have sufficient patrol command experience, while white officers with less    Response 1, p. 23
                                                                                  experience and qualifications were promoted," and also "transferred [her] out of
                                                                                  patrol [when her situation was raised], preventing her from getting the
                                                                                  experience she purportedly lacked;" Waddy joined the complaint to the DOJ




                                                                                       10
Incident          Name of Alleged            Name of Alleged    Name of Alleged Non-                                   Plaintiff's Allegation                                 Citation to Case
                   Perpetrator(s)               Victim(s)        Minority Beneficiary                                                                                           Documents
                                                                    (as applicable)
  75       PGPD Generally                 Sushana Williams      Unnamed "white          PGPD "paid [Williams] less than white employees performing the same                Anis Responses,
                                                                employees               functions;" Williams joined the complaint to the DOJ                               Response 1, p. 24
                                                                performing the same
                                                                functions"
  76       PGPD Generally, Unnamed        Noel Andres, Tawnya   George Merkel,          PGPD did not timely schedule a trial board in connection with Merkel's         Am. Compl., ¶ 73; Anis
           "supervisor" of Noel Andres,   Ramirez               Unnamed                 conviction for assault and misconduct in office for beating a homeless female; Responses, Response
           Unnamed "supervisor" of                              "supervisor" of Noel    PGPD also allowed Merkel to continue to work while he appealed his conviction, 1, pp. 11, 16, 22
           Tawnya Ramirez                                       Andres, Unnamed         and allowed him to retire with benefits, which amounts to a failure to
                                                                "supervisor" of         appropriately pursue discipline against him
                                                                Tawnya Ramirez
                                                                                        PGPD denied Andres and Ramirez "transfer opportunities" after they reported
                                                                                        Merkel for "beating a homeless female"

                                                                                        Andres's and Ramirez's unnamed "supervisors" retaliated against them after
                                                                                        they reported Merkel

                                                                                        PGPD inadequately investigated and/or disciplined Andres's and Ramirez's
                                                                                        unnamed "supervisors" for the above-referenced conduct

                                                                                        Andres and Ramirez joined the complaint to the DOJ
  77       PGPD Generally, Unnamed        Kurt Bunn             Unnamed "white          Bunn "receiv[ed] anti-gay and racist text messages," presumably from the           Anis Responses,
           white officers                                       officers"               unnamed "white officers" whose "misconduct" he ultimately reported to PGPD         Response 1, p. 17

                                                                                        PGPD inadequately investigated and/or disciplined the "unnamed white officers"
                                                                                        that Bunn reported for engaging in misconduct

                                                                                        PGPD "started investigating [Bunn] in retaliation" for his report of "misconduct
                                                                                        by white officers;" Bunn joined the complaint to the DOJ

                                                                                        Unnamed "white officers . . . escalated their harassment of Bunn" after he
                                                                                        received "anti-gay and racist text messages" and "reported misconduct by white
                                                                                        officers"




                                                                                            11
Incident           Name of Alleged            Name of Alleged   Name of Alleged Non-                                    Plaintiff's Allegation                                Citation to Case
                    Perpetrator(s)               Victim(s)       Minority Beneficiary                                                                                           Documents
                                                                    (as applicable)
  78       PGPD Generally, Other          James Carter          N/A                   Carter complained regarding "several instances of racial discrimination and          Anis Responses,
           unnamed individuals                                                        circulation of racially insensitive pictures" involving unnamed individuals          Response 1, p. 17

                                                                                       PGPD "failed to adequately investigate [Carter's] complaint" regarding the above-
                                                                                       referenced conduct

                                                                                       PGPD retaliated against Carter and "pressured [him] to retire" after he
                                                                                       complained

                                                                                      Carter joined the complaint to the DOJ
  79        PGPD Generally; Unnamed       Narica Hamilton       Unnamed "white male Hamilton's unnamed "white male supervisor" engaged in unspecified                      Anis Responses,
           "white male supervisor" of                           supervisor" of Narica "harassment" of her                                                                  Response 1, p. 20
           Narica Hamilton                                      Hamilton
                                                                                      PGPD failed to adequately discipline Hamilton's unnamed "white male
                                                                                      supervisor" for such "harassment," and after she was transferred, PGPD
                                                                                      transferred the "white male supervisor" to her new work location

                                                                                       Hamilton joined the complaint to the DOJ
  80       PGPD Generally; Unnamed        Dadzie Kwesi          Unnamed                Kwesi's unnamed "supervisor" used unspecified "racially derogatory language"        Anis Responses,
           "supervisor" of Dadzie Kwesi                         "supervisor" of Dadzie                                                                                     Response 1, p. 20
                                                                Kwesi                  Kwesi complained about the above-referenced conduct, and PGPD then
                                                                                       "transferred [Kwesi] out of the unit"

                                                                                       PGPD failed to adequately discipline Kwesi's unnamed "supervisor" after Kwesi
                                                                                       complained about the above-referenced conduct and the charge was sustained

                                                                                       Kwesi also joined the complaint to the DOJ and filed an EEOC charge



  81       PGPD Generally, Unnamed        Julio Zelaya          N/A                    PGPD "denied [Zelaya's] requests to transfer to specialty assignments," after he Anis Responses,
           "supervisor" of Julio Zelaya                                                was transferred back to patrol and questioned Defendant Magaw "why officers Response 1, p. 24
                                                                                       of color given specialty assignments were sent back to patrol;" Zelaya also joined
                                                                                       the complaint to the DOJ

                                                                                       Due to his question, Zelaya's unnamed supervisor "became hostile" and told
                                                                                       Zelaya that he would "'die in patrol'"




                                                                                           12
Incident          Name of Alleged            Name of Alleged   Name of Alleged Non-                                 Plaintiff's Allegation                                 Citation to Case
                   Perpetrator(s)               Victim(s)       Minority Beneficiary                                                                                         Documents
                                                                    (as applicable)
  82       PGPD Generally, Unnamed     Michael Rubin           Unnamed "other        Rubin complained about unspecified "inappropriate and unethical conduct of         Anis Responses,
           "other officers"                                    officers"             other officers assigned to IAD;" Rubin also joined the complaint to the DOJ and    Response 1, p. 23
                                                                                     filed an EEOC charge

                                                                                      Unnamed "other officers retaliated against [Rubin]" due to his complaint

                                                                                      PGPD failed to adequately investigate and/or discipline the unnamed "other
                                                                                      officers" that Rubin complained were engaging in unspecified "inappropriate and
                                                                                      unethical conduct"
  83       PGPD Generally, Unnamed     Daniel Wills            N/A                    Wills complainted about unspecified "racial discrimination at the Police          Anis Responses,
           PGPD "Trainers"                                                            Academy;" Wills also joined the complaint to the DOJ                              Response 1, p. 24

                                                                                      Unnamed PGPD trainers "pressured" Wills to resign after he made this complaint

  84       Unnamed "PGPD leadership"   N/A                     Thomas Denault         PGPD leadership "downgraded" the offenses with which Denault was charged          Am. Compl., ¶ 61(a);
                                                                                      (i.e. , "conduct unbecoming a police officer and making a false statement for     Anis Responses,
                                                                                      lying in court and during the Internal Affairs Review"), gave Denault a 10-hour   Response 1, p. 8
                                                                                      suspension, and ultimately promoted him twice


  85       Defendant Prince George     N/A                     Stephanie Mohr         The County "rehired [Mohr] as a County employee," despite the fact that she      Anis Responses,
           County                                                                     had been "[c]onvicted of excessive force for setting her K-9 dog on homeless     Response 1, p. 11
                                                                                      Hispanics"
  86       Unnamed "White officers"    N/A                     N/A                    Unnamed "White officers" made "comments regarding [President Obama] such Am. Compl., ¶ 61(d)
                                                                                      as 'well I guess we can sit out from [sic] of the station drink Hennessy and eat
                                                                                      chicken wings now' following his re-election"


  87       Unnamed "White officers"    Unnamed "African-       N/A                    Unnamed "White Officers" were "slow to support" an unnamed African                Am. Compl., ¶ 143
                                       American female"                               American female officer, requiring a transfer for that officer's safety
                                       officer
  88       Unnamed "canine officer"    N/A                     N/A                    Unnamed "canine officer" explained "what a dog does 'if a black bad guy is     Am. Compl., ¶ 253
                                                                                      running and drops his cellphone'" at a community presentation about the canine
                                                                                      unit, which is an "example[] of negative attitudes towards People of Color"




                                                                                          13
Incident          Name of Alleged               Name of Alleged   Name of Alleged Non-                                 Plaintiff's Allegation                                   Citation to Case
                   Perpetrator(s)                  Victim(s)       Minority Beneficiary                                                                                           Documents
                                                                     (as applicable)
  89       Daniel Smith, James Hoo,       N/A                     Daniel Smith, James Smith, Hoo, and Bauer "engaged in repeated racist texts, including referencing        Am. Compl., ¶ 61(e);
           Nathaniel S. Bauer, PGPD                               Hoo, Nathaniel S.     African-Americans with comments such as 'we should bring back public                Anis Responses,
           Generally                                              Bauer                 hangings' and 'we should get rid of the black animals;'" they had also "made        Response 1, pp. 7, 10,
                                                                                        misogynistic comments about African-American female officers"                       14; id. , at Response 3,
                                                                                                                                                                            p. 28
                                                                                        PGPD, "on information and belief," did not conduct an investigation or impose
                                                                                        discipline in response to a complaint about the above-referenced conduct

                                                                                        PGPD continued to employ Smith, Hoo, and Bauer



  90       Steven Jones, PGPD Generally   N/A                     Steven Jones          Jones "made comments such as 'poor white people had it worse than slaves' and Am. Compl., ¶ 61(f);
                                                                                        'at least slaves had food and a place to sleep'"                              Anis Responses,
                                                                                                                                                                      Response 1, p. 10
                                                                                        PGPD did not pursue disciplinary action in connection with reports of Jones's
                                                                                        comments

                                                                                        Due to "inadequate investigation and/or discipline" by PGPD, Jones remains
                                                                                        employed
  91       Edward Scott Finn, PGPD        N/A                     Edward Scott Finn     Finn made "derogatory comments in July 2016 about the 'Black Lives Matter'          Am. Compl., ¶ 61(g);
           Generally                                                                    movement and the area he patrols"                                                   Anis Responses,
                                                                                                                                                                            Response 1, p. 9
                                                                                        PGPD, "on information and belief," did not investigate or discipline Finn for the
                                                                                        above-referenced comments, continued to employ him, and promoted him

  92       Kyle J. Benson, PGPD Generally N/A                     Kyle J. Benson        Benson "repeatedly ordered subordinate officers to arrest African-American         Anis Responses,
                                                                                        civilians for DWI or disturbing the peace when the civilian passed sobriety tests" Response 1, p. 7

                                                                                        PGPD "failed to adequately investigate and/or discipline" Benson, and continues
                                                                                        to employ him




                                                                                             14
Incident          Name of Alleged               Name of Alleged     Name of Alleged Non-                                   Plaintiff's Allegation                                 Citation to Case
                   Perpetrator(s)                  Victim(s)         Minority Beneficiary                                                                                           Documents
                                                                        (as applicable)
  93       Kevin Davis, PGPD Generally    Kevin Morris              Kevin Davis           Morris complained regarding Davis's "refus[al] to send back up when Morris'[s]      Anis Responses,
                                                                                          home was burgled," a "dispute over a business Davis owned," and "Morris'[s]         Response 1, p. 21
                                                                                          discipline of a Davis family friend;" Morris also joined the complaint to the DOJ

                                                                                           PGPD failed to adequately investigate and discipline Davis in response to
                                                                                           Morris's complaints

                                                                                           Davis "retaliated" against Morris due to Morris's complaints, by "having Morris
                                                                                           investigated twice and transferred to a patrol district far from his house"


  94       Victor Dobro, PGPD Generally   Unnamed "minority         Victor Dobro           Dobro was the "[s]ubject of complaints by civilian and minority officers for use of Anis Responses,
                                          officers" and "officers                          inappropriate language and discriminatory treatment of officers of color, as a      Response 1, p. 8
                                          of color"                                        result of which he was removed from training responsibilities and has been
                                                                                           permanently removed from working at Fedex Field"

                                                                                           PGPD inadequately investigated and/or disciplined Dobro
  95       Thomas Hart, PGPD Generally    N/A                       Thomas Hart            Hart was the "[s]ubject of numerous complaints for unethical conduct [and] use Anis Responses,
                                                                                           of force," and for using unspecified "derogatory language about minorities;" he Response 1, p. 9
                                                                                           was also "suspended for criminal misconduct (for repeated instances of
                                                                                           unethical conduct)"

                                                                                           PGPD inadequately investigated and/or disciplined Hart, promoted him, and
                                                                                           continues to employ him, despite the above-referenced conduct and complaints

  96       Francis Masino, PGPD Generally Unnamed "African-         Francis Masino         Masino was the "[s]ubject of a number of complaints concerning excessive force, Anis Responses,
                                          American supervisor"                             including a questionable shooting," and had engaged in "insubordination         Response 1, p. 11
                                                                                           regarding his African-American supervisor"

                                                                                           PGPD inadequately investigated and/or disciplined Masino, and continues to
                                                                                           employ him, despite the above-referenced conduct
  97       Chris Nalesnik, PGPD Generally Unnamed "African-         Chris Nalesnik         Nalesnik used "racially derogatory language (including 'n****r,' 'wetback,' and Anis Responses,
                                          American and Hispanic                            'spic') against African-American and Hispanic officers and civilians," and      Response 1, p. 12
                                          officers"                                        "retaliated against [those who complained about such conduct] by giving them []
                                                                                           the worst assignments"

                                                                                           PGPD inadequately investigated and/or disciplined Nalesnik, and continues to
                                                                                           employ him, despite the above-referenced conduct




                                                                                                15
Incident          Name of Alleged             Name of Alleged   Name of Alleged Non-                                   Plaintiff's Allegation                             Citation to Case
                   Perpetrator(s)                Victim(s)       Minority Beneficiary                                                                                       Documents
                                                                    (as applicable)
  98       William P. Norris, PGPD     Unnamed "African-        William P. Norris     Norris "failed to follow investigative protocol" during the investigation of an Anis Responses,
           Generally                   American officer"                              unnamed "African-American officer," including "advising the officer that he was Response 1, p. 12
                                                                                      the subject of an investigation"

                                                                                      PGPD inadequately investigated and/or disciplined Norris, and continues to
                                                                                      employ him, despite the above-referenced conduct
  99       Christine M. Norton, PGPD   Unnamed "African-      Christine M. Norton     Norton "[u]sed derogatory language to describe and has engaged in               Anis Responses,
           Generally                   American females under                         discriminatory discipline against African-American females under her            Response 1, p. 12
                                       her supervision"                               supervision"

                                                                                      PGPD inadequately investigated and/or disciplined Norton, and continues to
                                                                                      employ her, despite the above-referenced conduct
  100      Zachery O'Lare, Unnamed PGPD N/A                     Zachery O'Lare        O'Lare "ma[de] fun of an African-American child without a Halloween costume;" Anis Responses,
           officers, PGPD Generally                                                   he and other unnamed PGPD officers prompted that child to "put a plastic bag Response 1, p. 12
                                                                                      over his head with eye holes cut out"

                                                                                      PGPD inadequately investigated and/or disciplined O'Lare, promoted him, and
                                                                                      continues to employ him, in spite of the above-referenced conduct
  101      James S. Rodgers, PGPD      Unnamed "African-        James S. Rodgers      Rodgers was the "[s]ubject of multiple EEO complaints by African-American       Anis Responses,
           Generally                   American officers"                             officers"                                                                       Response 1, p. 13

                                                                                      PGPD inadequately investigated and/or disciplined Rodgers, and continues to
                                                                                      employ him, despite the above-referenced complaints
  102      Mark Rumbarger, PGPD        Unnamed "minority        Mark Rumbarger        Rumbarger was the "[s]ubject of multiple complaints by minority officers for    Anis Responses,
           Generally                   officers"                                      discriminatory treatment during their training"                                 Response 1, p. 13

                                                                                      PGPD inadequately investigated and/or disciplined Rumbarger, and continues to
                                                                                      employ him, despite the above-referenced complaints




                                                                                           16
Incident          Name of Alleged            Name of Alleged   Name of Alleged Non-                               Plaintiff's Allegation                                   Citation to Case
                   Perpetrator(s)               Victim(s)       Minority Beneficiary                                                                                         Documents
                                                                    (as applicable)
  103      Jeffrey A. Walters, PGPD    Steven Robinson         Jeffrey A. Walters,   Robinson complained to his supervisor (Walters) that an unnamed "superior          Anis Responses,
           Generally                                           Unnamed "superior officer" was "'double dipping' and attempting to alter time records to conceal         Response 1, pp. 15, 22
                                                               officer"              activity"

                                                                                     PGPD inadequately investigated and/or disciplined the unnamed "superior
                                                                                     officer" about whom Robinson complained

                                                                                     Walters "reprimanded" Robinson for making this complaint, and "subsequently
                                                                                     filed a charge against Robinson for violating chain of command and failing to
                                                                                     report the officer who committed the violation"

                                                                                     Robinson reported Walters "for unethical behavior (stealing time and covering
                                                                                     up for another officer who was 'double dealing');" Robinson had also joined the
                                                                                     complaint to the DOJ and filed an EEOC charge

                                                                                     PGPD retaliated against Robinson for reporting Walters

                                                                                     PGPD inadequately investigated and/or disciplined Walters and continues to
                                                                                     employ him, despite the above-referenced conduct

  104      John S. Wynkoop, PGPD       N/A                     John S. Wynkopp       Wynkoop was the "[s]ubject of complaints for use of force . . . and for making     Anis Responses,
           Generally                                                                 derogatory comments about Hispanics"                                               Response 1, p. 15

                                                                                     PGPD inadequately investigated and/or disciplined Wynkoop, and continues to
                                                                                     employ him despite the above-referenced conduct
  105      "Lieutenant Frankenfeld,"   Farana Abdul            N/A                   Abdul complained that "African-American females were being discriminated           Anis Responses,
           PGPD's Risk Management                                                    against . . . by the Risk Management Office when they sought 'no duty' or 'light   Response 1, pp. 15-16
           Office, PGPD Generally                                                    duty' status"

                                                                                     Frankenfeld "made a retaliatory complaint" against Abdul after she complained
                                                                                     about him

                                                                                     PGPD "transferred Abdul involuntarily to an unfavorable position" after she
                                                                                     made a complaint about Frankenfeld; Abdul also joined the complaint to the DOJ
                                                                                     and filed an EEOC charge




                                                                                         17
Incident          Name of Alleged                Name of Alleged   Name of Alleged Non-                               Plaintiff's Allegation                               Citation to Case
                   Perpetrator(s)                   Victim(s)       Minority Beneficiary                                                                                     Documents
                                                                        (as applicable)
  106      Jeffrey Wagner, Kyle G.          Antoinette Williams    Jeffrey Wagner, Kyle Wagner, Bodenhorn, and Williams's other unnamed "supervisors" made             Anis Responses,
           Bodenhorn, other unnamed                                G. Bodenhorn, other "derogatory comments" to Williams                                               Response 1, p. 24
           "white officers," PGPD Generally                        unnamed "white
                                                                   officers"             Bodenhorn specifically "made derogatory statements" as the "IAD investigator
                                                                                         assigned" when Williams was arrested for a domestic incident with her husband

                                                                                         PGPD "failed to adequately investigate [Williams's] complaints," presumably
                                                                                         those concerning the above-referenced derogatory comments

                                                                                         PGPD charged Williams for "using inappropriate language and reprimanded
                                                                                         [her]" after she made a complaint about hostile work environment based upon
                                                                                         the "derogatory comments from her supervisors;" Williams had also joined the
                                                                                         complaint to the DOJ

                                                                                         PGPD "[has] treated Williams more severely than white officers"


  107      Thomas Denault                  N/A                     N/A                   Denault "maintained racist pictures in his workspace"                             Anis Responses,
                                                                                                                                                                           Response 1, p. 8
  108      Brian Selway, PGPD Generally    Unnamed "African-       Brian Selway          Selway was the "[s]ubject of complaints for use of unprofessional language and    Anis Responses,
                                           American officer"                             targeting an African-American officer with unwarranted criminal charges"          Response 1, p. 14

                                                                                         PGPD continued to employ Selway despite these complaints

  109      George Merkel                   N/A                     N/A                   Merkel told a female African American complainant who had locked her keys in      Am. Compl., ¶ 73
                                                                                         her car that "he would not assist her because his job was 'not to assist Black
                                                                                         people, only to arrest them' and that he would leave her 'at the mercy of other
                                                                                         Black criminals'"




                                                                                              18
Incident           Name of Alleged              Name of Alleged   Name of Alleged Non-                                 Plaintiff's Allegation                                 Citation to Case
                    Perpetrator(s)                 Victim(s)       Minority Beneficiary                                                                                         Documents
                                                                      (as applicable)
  110      George Merkel, Jason Rorick,   Katrina Gomez           George Merkel, Jason Merkel and Rorick were the subjects of a complaint by members of an African         Am. Compl., ¶ 73; Anis
           PGPD Generally                                         Rorick                American sorority at a Toys for Tots charity event; the complaint claimed that (A) Responses, Response
                                                                                        Merkel "treated [the members] roughly compared to other volunteers and tried 1, pp. 11, 13, 19
                                                                                        to spread rumors that they were intoxicated at the event," and (B) Rorick had
                                                                                        engaged in "unprofessional conduct," including "approaching civilian volunteers
                                                                                        with his police dog and use of abusive language"

                                                                                         Gomez witnessed Merkel and Rorick "engaging in unprofessional conduct" while
                                                                                         she was "volunteering at [PGPD's] Toys for Tots program"

                                                                                         Rorick filed a retaliatory complaint against Gomez

                                                                                         PGPD inadequately investigated and/or disciplined Merkel and Rorick; PGPD
                                                                                         continues to employ Rorick, despite the above-referenced conduct

                                                                                         Gomez joined the complaint to the DOJ


  111      Kyle G. Bodenhorn              Yordy Diaz              N/A                     Bodenhorn "made derogatory statements to [Diaz] and threatened his                  Anis Responses,
                                                                                          employment;" Diaz joined the complaint to the DOJ                                   Response 1, p. 18
  112      Kyle G. Bodenhorn              Unspecified             N/A                     Bodenhorn was "the subject of complaints because he stated he liked having          Anis Responses,
                                                                                          minority officers terminated"                                                       Response 1, p. 23
  113      Curtis T. Lightener, PGPD      N/A                     Curtis Lightener, Chris Lightener "conducted inadequate investigations of several high profile matters      Anis Responses,
           Generally                                              Smith                   involving white officers, including Officer Chris Smith who struck a suspect with   Response 1, p. 10
                                                                                          his vehicle"

                                                                                         PGPD promoted Lightener twice and has given him "prestigious assignments"

  114      George Nader                   Unspecified             N/A                    Nader "failed to adequately investigate and/or recommend appropriate                 Anis Responses,
                                                                                         discipline in numerous instances of racist conduct by officers"                      Response 1, p. 12
  115      Melvin Powell                  Unnamed "UBPO           N/A                    Powell, "[w]hile EEOC Coordinator, refused to accept [a] complaint of [an            Anis Responses,
                                          member"                                        unnamed] UBPO member complaining of discriminatory conduct"                          Response 1, p. 13
  116      Jacqueline Rafterry            Unnamed "officers of    N/A                    Rafterry "directly engaged in retaliation against several officers of color,         Anis Responses,
                                          color"                                         including targeting an officer who asked Chief Stawinski about concerns"             Response 1, p. 13




                                                                                              19
Incident          Name of Alleged                Name of Alleged   Name of Alleged Non-                                 Plaintiff's Allegation                                  Citation to Case
                   Perpetrator(s)                   Victim(s)       Minority Beneficiary                                                                                          Documents
                                                                        (as applicable)
  117      Mark Rumbarger, Tiffany        Thomas Wall              Tiffany Johnson       Johnson made a "derogatory statement about an African-American civilian,"           Anis Responses,
           Johnson                                                                       which former Plaintiff Wall reported to Sergeant Mark Rumbarger                     Response 3, p. 27

                                                                                          Rumbarger "ignored [Johnson's] derogatory statement about an African-
                                                                                          American civilian;" former plaintiff Wall complained to IAD about Rumbarger's
                                                                                          conduct

                                                                                          Rumbarger "filed a a false charge" against former plaintiff Wall in retaliation,
                                                                                          because Wall had "reported a complaint to [Rumbarger]"
  118      Stephen M. Saraullo, Jr. , PGPD N/A                     Stephen M. Saraullo,   Saraullo was the "[s]ubject of multiple civilian complaints for use of force,      Anis Responses,
           Generally                                               Jr.                    including participation when [another officer] fondled an arrestee, and use of     Response 1, p. 14
                                                                                          abusive language"

                                                                                          PGPD inadequately investigated and/or disciplined Saraullo, and continues to
                                                                                          employ him, despite the above-referenced complaints
  119      Anthony R. Urban               N/A                      N/A                    Urban "used [a] derogatory term to describe [an] African-American officer"         Anis Responses,
                                                                                                                                                                             Response 1, p. 15
  120      Nicholas Hernandez             Unnamed "African-        N/A                    Hernandez engaged in "physical mistreatment of African-American female             Anis Responses,
                                          American female                                 suspects," and former plaintiff Wall confronted him about this behavior            Response 3, p. 27
                                          suspects"
  121      David Renner                   Adriane Clayton          N/A                    Renner "involuntarily transferred" Clayton while she was assigned to IAD;          Anis Responses,
                                                                                          Clayton joined the complaint to the DOJ                                            Response 1, p. 18




                                                                                               20
